DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 10, the limitation “scattered on a side and an upper surface of the surface structure portion” appears to indicate an embodiment shown in FIG. 9B as stated in the REMARKS filed on November 24, 2020. The Specification describes “an insulation material may be mixed into the first resist 21 so that low electric conductivity portions are formed by dispersing insulating materials, and the second resist 22 without mixing an insulation material is deposited thereon” on Page 17. However, FIG. 9B appears to show the insulation film 140 in the resist 20. It is not clear whether “first resist 21” and “second resist 22” should also be deposited on the surface structure portion. Furthermore, it is also not clear whether the particular embodiment shows a final product or an intermediate product. As seen in FIG. 3, FIG. 4, and FIG. 5, the resist 20 only appears to exist in the intermediate product. Since the particular embodiment appears to scatter insulation materials in the resist, it is not clear whether the resist is eventually removed such that the recited “insulation materials” will also be removed along with the resist such that the final product does not include any of the recited “insulation materials”. Such is suggested in another embodiment as described on Page 16 of the Specification. Further, although Claim 9 is indicated as directed to FIG. 8B, Claim 9 appears to also read on FIG. 7 to avoid the same issue raised for Claim 10. Thus, the limitation renders the claim indefinite and clarification is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2012/0247207 A1 to Takaoka et al. (“Takaoka”).										As to claim 1, Takaoka discloses a semiconductor device comprising: a silicon layer (40) in which a trench (50) is disposed; a surface structure portion (101, 102, 201, 202) disposed on the silicon layer (40) at a position distant from the trench (50) and having a surface provided by a metal layer (303); and a low electric conductivity portion (46) disposed on the surface of the metal layer (303) and having an electric conductivity lower than at least a part of the metal layer (303) covering a trench side portion of the surface of the metal layer (303), wherein the low electric conductivity portion (46) is spaced apart from the trench (50); the surface structure (101, 102, 201, 202) includes a lower layer electrode (301), a deformable thin film (302), and an upper layer electrode (303); and the low electric conductivity portion (46) is arranged above the upper layer electrode (303) of the surface structure portion (101, 102, 201, 202) (See Fig. 1, Fig. 2, Fig. 3, Fig. 4, ¶ 0031, ¶ 0032, ¶ 0034, ¶ 0037, ¶ 0038, ¶ 0039, ¶ 0045, ¶ 0046, ¶ 0048, ¶ 0049, ¶ 0050, ¶ 0051, ¶ 0052, ¶ 0053) (Notes: the recited “deformable thin film” is met by the disclosed material).										As to claim 2, Takaoka further discloses wherein: the low electric conductivity portion (46) is made of an insulation film (46) (See Fig. 4, ¶ 0032).					As to claim 3, Takaoka further discloses wherein: the insulation film (46) is an oxide film (46) (See Fig. 4, ¶ 0032).									As to claim 5, Takaoka discloses wherein: a distance between the metal layer (303) and the trench (50) is non-uniform; a side of the silicon layer (40) on which the metal layer (303) is disposed is defined as an opening side of the trench (50); a concave portion including a vertical scratch is arranged on a sidewall of the trench (50) at the opening side of the trench (50); and a depth of the concave portion is uniform at a position of the trench (50) where the distance between the trench (50) and the metal layer (303) is non-uniform (See Fig. 2, Fig. 3, Fig. 4) (Notes: the limitation “low electric conductivity portion” is met and the non-uniform distance is also met such that the uniform concave portion is also met).								As to claim 6, Takaoka further discloses wherein: the trench (50) disposed in the silicon layer (40) provides an MEMS structure (See Fig. 2, ¶ 0039) (Notes: the angular velocity detection apparatus meets the disclosed MEMS structure).				As to claim 7, Takaoka further discloses wherein: the MEMS structure provides a sensor having a sensor structure in which the trench (50) is arranged in the silicon layer (40) (See Fig. 2, ¶ 0039, ¶ 0051).								As to claim 9, Takaoka further discloses wherein: the low electric conductivity portion (46) covers a side and an upper surface of the surface structure portion (101, 102, 201, 202) (See Fig. 4).										

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0247207 A1 to Takaoka et al. (“Takaoka”) as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2004/0084701 A1 to Kanaya et al. (“Kanaya”). The teaching of Takaoka has been discussed above.									As to claim 4, although Takaoka discloses wherein the insulation film (46) is an oxide film (46) to prevent Pb diffusion (See ¶ 0037, ¶ 0038), Takaoka does not further disclose wherein: the insulation film is a TEOS film.						However, Kanaya does disclose wherein: the insulation film (6a, 402) is a TEOS film (6a) to prevent interaction with the aluminum oxide film (402) and Pb diffusion (See Fig. 16, Fig. 21, ¶ 0126, ¶ 0131, ¶ 0133, ¶ 0134).						In view of the teachings of Takaoka and Kanaya, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takaoka to have wherein: the insulation film is a TEOS film because the insulation film of aluminum oxide and TEOS film can prevent interaction and Pb diffusion of the deformable thin film (See Takaoka ¶ 0034, ¶ 0037, ¶ 0038 and Kanaya ¶ 0131).

Response to Amendment
The embodiment shown in FIG. 7 of the Drawings having the low electric conductivity portion only toward the trench side appears to overcome the prior art of record and may potentially be allowable. 

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record is considered pertinent to Applicant’s invention: Hayashi et al. (US 2004/0187574 A1).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DAVID CHEN/Primary Examiner, Art Unit 2815